Exhibit 23 Consent of Independent Registered Public Accounting Firm Ford Motor Company One American Road Dearborn, Michigan Re:Ford Motor Company Registration Statement Nos. 333-138819, 333-153815 and 333-156630 We hereby consent to the incorporation by reference in the above Registration Statements on Form S-8 of our report dated June 27, 2011 appearing in the annual report on Form 11-K of the Ford Motor Company Savings and Stock Investment Plan for Salaried Employees as of December 31, 2010 and 2009 and for the year ended December 31, 2010. /s/ Plante & Moran, PLLC Southfield, Michigan June 27, 2011
